NUMBER 13-12-00527-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


KEANU DAVIS,                                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                       On appeal from the 214th District Court
                             of Nueces County, Texas.


                            MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
             Memorandum Opinion by Justice Rodriguez
       Appellant Keanu Davis appeals from his conviction for aggravated robbery, a

first-degree felony.    See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011).     Davis

entered an open plea of guilty to the charged offense.       After hearing punishment

evidence, the trial court sentenced Davis to twelve years imprisonment.
        Concluding that the appeal in this case would be frivolous, counsel filed an Anders

brief in which she reviewed the merits, or lack thereof, of the appeal. We affirm.

                           I. COMPLIANCE WITH ANDERS V. CALIFORNIA

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Davis's

court-appointed appellate counsel has filed a brief with this Court, stating that she has

diligently reviewed the record and the applicable law and concluding that, in her

professional opinion, "the appeal does not present a nonfrivolous legal question" and

therefore presents no reversible error. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (orig. proceeding) ("In Texas, an Anders brief need not specifically

advance 'arguable' points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.")

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Davis's counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment. Counsel has informed this Court that she

has: (1) examined the record and found no arguable grounds to advance on appeal, (2)

served her brief and motion to withdraw on Davis, and (3) informed Davis of his right to

review the record and to file a pro se response.1 See Anders, 386 U.S. at 744; Stafford,
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

        1
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    2
adequate period of time has passed, and Davis has not filed a pro se response. See In

re Schulman, 252 S.W.3d at 409.

                                II. INDEPENDENT REVIEW

       The United States Supreme Court has advised appellate courts that upon

receiving a "frivolous appeal" brief, they must conduct "a full examination of all the

proceedings to decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 826–28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                III. MOTION TO WITHDRAW

       In accordance with Anders, Davis's attorney has asked this Court for permission to

withdraw as counsel for Davis. See Anders, 386 U.S. at 744; see also In re Schulman,
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's

motion to withdraw, carried with the case on December 14, 2012. Within five days of the


                                            3
date of this Court’s opinion, counsel is ordered to send a copy of the opinion and

judgment to Davis and to advise him of his right to file a petition for discretionary review. 2

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                             NELDA V. RODRIGUEZ
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 28th
day of February, 2013.




        2
            No substitute counsel will be appointed. Should Davis wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective
September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       4